




JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
383 Madison Avenue
New York, New York 10179
December 29, 2015
RFT JPM Loan, LLC (f/k/a ARC RFT JPM Loan, LLC)
c/o Realty Finance Advisors, LLC
405 Park Avenue, 7th Floor
New York, New York 10022
Attention: Asset Management
Email: RFTAssetManagement@arlcap.com
Realty Finance Trust, Inc. (f/k/a ARC Realty Finance Trust, Inc.)
405 Park Avenue, 7th Floor
New York, New York 10022
Attention: Marc A. Tolchin, Esq.
Email: mtolchin@arlcap.com
Re:    Amendment No. 3 to Master Repurchase Agreement
Ladies and Gentlemen:
Reference is hereby made to (a) the Master Repurchase Agreement, dated as of
June 18, 2014 (the “Initial Repurchase Agreement”) between RFT JPM Loan, LLC
(f/k/a ARC RFT JPM Loan, LLC), as Seller (the “Seller”) and JPMorgan Chase Bank,
National Association, as Buyer (“Buyer”), as amended by Amendment No. 1 to the
Initial Repurchase Agreement, dated as of June 24, 2015, and Amendment No. 2 to
the Initial Repurchase Agreement, dated as of September 28, 2015 (as so amended,
the “Repurchase Agreement”) and (b) the Guarantee Agreement, dated as of June
18, 2014 (the “Guarantee”), made by Realty Finance Trust, Inc. (f/k/a ARC Realty
Finance Trust, Inc.) (the “Guarantor”) in favor of Buyer. Capitalized terms used
herein and not otherwise defined shall have the meanings ascribed to such terms
in the Repurchase Agreement.
1.
Amendments to Repurchase Agreement    

Buyer and Seller hereby amend the terms of the Repurchase Agreement by adding
the following additional provisions to and making the other modifications to the
Articles of the Repurchase Agreement as indicated below, which amendments shall
constitute Amendment No. 3 to the Repurchase Agreement:




--------------------------------------------------------------------------------




A.    The following new definitions are hereby added to Article 2 of the
Repurchase Agreement in the appropriate alphabetical order:


“Advance Rate Reduction Payment” shall mean, with respect to any Purchased Asset
(other than Mezzanine Loans repurchased on or after the Third Amendment
Effective Date) as of any date of determination, a payment due to Buyer in an
amount equal to a multiple of 1.20 times the sum of (x) the Repurchase Price
(determined, for purposes of this definition, without giving effect to clause
(vi) of the definition of Repurchase Price) of such Purchased Asset as of the
Third Amendment Effective Date and after giving effect to the new Transactions
referred to in Section 2(c) of the Third Amendment or, if such Purchased Asset
was purchased after the Third Amendment Effective Date, as of the related
Purchase Date for such Purchased Asset and (y) any amounts added to the
Repurchase Price for such Purchased Asset after the Third Amendment Effective
Date up to and including such date of determination.


“Approved Capital Expenditure Future Funding Amounts” shall mean, with respect
to any Purchased Asset, those amounts that Seller is required to fund pursuant
to the Purchased Asset Documents for capital expenditures contemplated under the
related Purchased Asset Documents or approved by Buyer, up to the amount set
forth for such Purchased Asset in the column headed “Capex” in Schedule 1
hereto.


“Cash Equivalents” shall mean, as of any date of determination, marketable
securities issued or directly and unconditionally guaranteed as to interest and
principal by the United States Government.


“Contractual Obligations” shall mean, as to any Person, any provision of any
securities issued by such Person or of any indenture, mortgage, deed of trust,
deed to secure debt, contract, undertaking, agreement, instrument or other
document to which such Person is a party or by which it or any of its property
or assets are bound or are subject.


“Liquidity” shall mean, as to any Person (i) cash and Cash Equivalents (other
than prepaid rents and security deposits made under tenant leases) held by such
Person that are not subject to any Lien (excluding statutory liens in favor of
any depository bank where such cash is maintained), minus (ii) amounts included
in the foregoing clause (i) that are deposits or security for Contractual
Obligations.


“Liquidity Requirement” shall mean, a requirement that will be satisfied as of
any date of determination, as demonstrated by a certificate delivered monthly to
Buyer by a Responsible Officer of each of Seller and Guarantor not earlier than
ten (10) Business Days prior, and no later than three (3) Business Days prior to
each Remittance Date, if Guarantor has a certified Liquidity at least equal to
the greater of (a) $25,000,000 and (b) the maximum potential future funding
obligations of Guarantor and its consolidated Subsidiaries, including but not
limited to Seller’s future funding obligations in respect of the Purchased
Assets, for any period of three-months following such Remittance Date, as
certified by Seller and Guarantor on a pro forma basis and verified by Buyer,
which verification may be based on such documents and other supporting materials
as Buyer may request from Seller and Guarantor.


“Liquidity Reserve Amount” shall mean all amounts on deposit in the Depository
Account from time to time that have been reserved pursuant to Articles 5(c)(iv)
and 5(d)(iii).






--------------------------------------------------------------------------------




“Liquidity Reserve Threshold” shall mean a threshold that will be satisfied as
of any date of determination if the Liquidity Reserve Amount as of such date of
determination equals or exceeds (x) $5,000,000, minus (y) 25% of all Approved
Capital Expenditure Future Funding Amounts that have been, after the Third
Amendment Effective Date and prior to such date of determination, actually
funded by Seller (and which shall not include any Future Funding Amounts
advanced by Buyer) and applied by or on behalf of the underlying obligor in
respect of such Purchased Asset to capital expenditures contemplated under the
related Purchased Asset Documents or approved by Buyer.
“Third Amendment” shall mean that certain letter agreement, dated as of December
29, 2015, among the Seller, the Guarantor and the Buyer.
“Third Amendment Effective Date” shall mean December 29, 2015.
B.    The definition of “Repurchase Price” shall be amended by deleting the word
“and” before clause (vi), changing existing clause (vi) to a new clause (vii)
and inserting the following text as a new clause (vi):
“(vi) any Advance Rate Reduction Payment in connection with such Purchased
Asset, and”
C.    Article 5(c) of the Repurchase Agreement is hereby amended by deleting
“and” from the existing clause (iii), changing existing clause (iv) to a new
clause (v), replacing the word “fourth” in new clause (v) with the word “fifth”
and inserting the following text in between existing clause (iii) and the new
clause (v), as new clause (iv):
“(iv)    fourth, any amounts remaining after making all distributions pursuant
to clauses (i), (ii) and (iii) above shall remain and be held on deposit in the
Depository Account as additional collateral securing the Repurchase Obligations,
shall be considered to be “Purchased Items” under the Transaction Documents, and
shall not be payable to Seller or applied to make any other payment or
distribution unless and until (x) the Liquidity Reserve Amount is equal to or
greater than the Liquidity Reserve Threshold, (y) Seller shall have provided
written certification to Buyer no earlier than ten (10) Business Days, and no
later than three (3) Business Days prior to the related Remittance Date
(together with such supporting information as Buyer may reasonably request or
require) and Buyer has confirmed to Buyer’s satisfaction in Buyer’s commercially
reasonable discretion that Seller and Guarantor have also satisfied the
Liquidity Requirement and (z) no unpaid Margin Deficit exists and no Default or
Event of Default has occurred and is continuing. Buyer shall have a period of
twenty (20) Business Days from Buyer’s receipt of Seller’s certification
delivered pursuant to the immediately preceding sentence to confirm or dispute
the satisfaction of the Liquidity Requirement. If (x) the Liquidity Reserve
Amount is equal to or greater than the Liquidity Reserve Threshold as of such
date, (y) Buyer has confirmed in writing that Buyer has determined, in Buyer’s
commercially reasonable discretion, that Seller and Guarantor have also
satisfied the Liquidity Requirement, and (z) no unpaid Margin Deficit exists and
no Default or Event of Default has occurred and is continuing, then the portion
of the amounts remaining in the Depository Account in excess of the Liquidity
Reserve Threshold that Buyer has determined, in Buyer’s commercially reasonable
discretion, do not need to be retained as a reserve for Seller’s future funding
obligations in respect of the Purchased Assets, shall be released to Seller
pursuant to clause (v) of this Article 5(c). Notwithstanding anything to the
contrary in this Agreement or any other Transaction Document, if either (w) the
Liquidity Reserve Threshold is not satisfied, (x) Buyer has notified Seller
within the time period set forth above that Buyer is not satisfied or Buyer has
been unable to determine in its commercially reasonable discretion that Seller
and Guarantor have also satisfied the Liquidity Requirement, (y) Seller has not
provided written certification to Buyer that Seller and Guarantor have satisfied
the Liquidity




--------------------------------------------------------------------------------




Requirement within the time period set forth above, or (z) any unpaid Margin
Deficit exists or any Default or Event of Default has occurred and is
continuing, then all Liquidity Reserve Amounts shall continue to be retained in
the Depository Account unless and until Buyer consents in writing to the release
or other use of any of such amounts, whereupon such amounts shall be distributed
in accordance with the instructions of the Buyer; provided that, notwithstanding
any other provision of this Agreement, upon the occurrence of an Event of
Default, all such amounts shall be applied in accordance with Article 5(e) of
the Repurchase Agreement; and”
D.    Article 5(d) of the Repurchase Agreement is hereby amended and restated in
its entirety to read as follows:
“(d)    So long as no Event of Default shall have occurred and be continuing and
no Cash Sweep Trigger Period is continuing, any Principal Proceeds shall be
applied by the Depository on the Business Day following the Business Day on
which such funds are deposited in the Depository Account in the following order
of priority:
(i)first, to Buyer, all Principal Proceeds received in respect of such Purchased
Asset until the Advance Rate Reduction Payment in respect of such Purchased
Asset is paid in full, to be applied, first, to reduce the Repurchase Price of
such Purchased Asset until the Repurchase Price thereof (such Repurchase Price
being determined for purposes of this clause first without giving effect to
clause (vi) of the definition of Repurchase Price) has been reduced to zero, and
second, any excess being applied to reduce the Repurchase Price of each
remaining Purchased Asset on a pro rata basis;
(ii)second, to Buyer, an amount equal to any other amounts due and owing to
Buyer or its Affiliates under any Transaction Document (including any
outstanding Margin Deficits);
(iii)third, any amounts remaining after making all distributions pursuant to
clauses (i) and (ii) above shall remain and be held on deposit in the Depository
Account as additional collateral securing the Repurchase Obligations, shall be
considered to be “Purchased Items” under the Transaction Documents, and shall
not be payable to Seller or applied to make any other payment or distribution
unless and until (x) the Liquidity Reserve Amount is equal to or greater than
the Liquidity Reserve Threshold, (y) Seller shall have provided written
certification to Buyer no earlier than ten (10) Business Days, and no later than
three (3) Business Days prior to the related Remittance Date (together with such
supporting information as Buyer may reasonably request or require) and Buyer has
confirmed to Buyer’s satisfaction in Buyer’s commercially reasonable discretion
that Seller and Guarantor have also satisfied the Liquidity Requirement and (z)
no unpaid Margin Deficit exists and no Default or Event of Default has occurred
and is continuing. Buyer shall have a period of twenty (20) Business Days from
Buyer’s receipt of Seller’s certification delivered pursuant to the immediately
preceding sentence to confirm or dispute the satisfaction of the Liquidity
Requirement. If (x) the Liquidity Reserve Amount is equal to or greater than the
Liquidity Reserve Threshold as of such date, (y) Buyer has confirmed in writing
that Buyer has determined, in Buyer’s commercially reasonable discretion, that
Seller and Guarantor have also satisfied the Liquidity Requirement and (z) no
unpaid Margin Deficit exists and no Default or Event of Default has occurred and
is continuing, then the portion of the amounts remaining in the Depository
Account in excess of the Liquidity Reserve Threshold that Buyer has determined,
in Buyer’s commercially reasonable discretion, do not need to be retained as a
reserve for Seller’s future funding obligations in respect of the Purchased
Assets, shall be released to Seller pursuant to clause (iv) of this Article
5(d). Notwithstanding anything to the contrary in this Agreement or any other
Transaction Document, if either (w) the Liquidity Reserve Threshold is not
satisfied, (x) Buyer has notified Seller within the time period set forth above
that Buyer is not satisfied or Buyer has been unable to determine in its
commercially reasonable discretion that Seller and Guarantor have also satisfied
the Liquidity Requirement, (y) Seller has not provided written certification to
Buyer that Seller and Guarantor have satisfied the Liquidity Requirement




--------------------------------------------------------------------------------




within the time period set forth above, or (z) any unpaid Margin Deficit exists
or any Default or Event of Default has occurred and is continuing, then all
Liquidity Reserve Amounts shall continue to be retained in the Depository
Account unless and until Buyer consents in writing to the release or other use
of any of such amounts, whereupon such amounts shall be distributed in
accordance with the instructions of the Buyer; provided that, notwithstanding
any other provision of this Agreement, upon the occurrence of an Event of
Default, all such amounts shall be applied in accordance with Article 5(e) of
the Repurchase Agreement; and
(iv)fourth, to Seller, any remainder.”
E.    A new clause (f) of Article 5 shall be added as follows:
“(f)    For the avoidance of doubt, Buyer may elect to apply any of the
Liquidity Reserve Amount to satisfy Seller’s obligations in respect of the
Purchased Assets or otherwise, but in no event shall any of the amounts
comprising the Liquidity Reserve Amount be paid to Seller pursuant to clause (v)
of Article 5(c) or clause (iv) of Article 5(d) to the extent any such payment
would result in the Liquidity Reserve Amount being less than the Liquidity
Reserve Threshold. Notwithstanding any provision of this Article 5 or any other
provision of this Agreement or any other Transaction Document, Seller shall
remain solely liable for satisfying all of its current and future obligations,
including without limitation, any future funding obligations in respect of the
Purchased Assets.”
F.    A new Article 11(ff) of the Repurchase Agreement is hereby added as
follows:
(ff) If at any time there are (x) four (4) or five (5) Purchased Assets and the
ratio (expressed as a percentage) of (A) the sum of the Purchase Price of each
such Purchased Asset to (B) the sum of the Market Value of each such Purchased
Asset (as determined by Buyer in its sole discretion) (such percentage, the
“Aggregate Advance Rate”) is greater than 65%, Seller shall make a payment to
Buyer in immediately available funds within two (2) Business Days of receiving
written notice from Buyer or Seller otherwise becoming aware of such event, in
the amount sufficient to reduce the Aggregate Advance Rate to no more than 65%,
and (y) three (3) Purchased Assets and the Aggregate Advance Rate is greater
than 50%, Seller shall make a payment to Buyer in immediately available funds
within two (2) Business Days of receiving written notice from Buyer or Seller
otherwise becoming aware of such event, in the amount sufficient to reduce the
Aggregate Advance Rate to no more than 50%, with such payments, in each case, to
be applied by Buyer to reduce the Repurchase Prices of such Purchased Assets on
a pro rata basis.
G.    Article 12(a) of the Repurchase Agreement is hereby amended by adding the
following as new clause (xxix):
“(xxix)     Seller breaches any provision of the letter agreement dated as of
December 29, 2015, among Seller, Guarantor and Buyer.”
2.    Repurchase in full of Mezzanine Loans and Entry into New Transactions.
The parties hereby agree that Seller shall enter into new Transactions with
respect to the additional Senior Mortgage Loans set forth on Schedule 2 hereto,
subject to the consent, review and approval of such Senior Mortgage Loans as
Purchased Assets by Buyer in Buyer’s sole discretion and the other provisions of
this Agreement and the other Transaction Documents. The parties agree that
Seller shall, on the earlier to occur of (i) the first Purchase Date for the
additional Senior Mortgage Loans set forth on Schedule 2 hereto to be purchased
by Buyer on which the aggregate of the Purchase Prices of such Senior Mortgage
Loans equal or exceed the aggregate Purchase Prices of the Mezzanine Loans set
forth on Schedule 2 hereto, and (ii) January 31, 2016 (such earlier date, the
“New Transaction Date”): (a) repurchase at the




--------------------------------------------------------------------------------




respective Repurchase Prices therefor all of the Purchased Assets that
constitute Mezzanine Loans, as set forth on Schedule 2 hereto, and
(b) repurchase the Senior Mortgage Loans, Junior Mortgage Loans and
Participation Interests in Senior Mortgage Loans and Junior Mortgage Loans and
enter into new Transactions with respect to all such Purchased Assets and
execute new Confirmations with respect thereto to reflect the terms of such new
Transactions, in form and substance acceptable to Buyer in its sole discretion.
The parties agree that, notwithstanding the definition of Pricing Rate Period in
the Repurchase Agreement, to the extent the New Transaction Date is not a
Remittance Date, Price Differential on the Senior Mortgage Loans, Junior
Mortgage Loans and Participation Interests in Senior Mortgage Loans and Junior
Mortgage Loans subject to repurchase on the New Transaction Date and for which
new Transactions are being entered into shall accrue commencing on and including
the Remittance Date occurring prior to the New Transaction Date.
The parties acknowledge and agree that, as of the Third Amendment Effective
Date, Principal Proceeds from Purchased Assets that have prepaid in full or in
part in the amount of $29,153,199.86 are currently being retained by Buyer. The
parties agree that on the Third Amendment Effective Date (a) the amount of
$24,153,199.86 shall be released by Buyer and remitted to Seller pursuant to
Seller’s written payment directions, (b) the amount of $5,000,000 shall be
released by Buyer and deposited into the Depository Account, and shall be
retained separately in the Depository Account as part of the Liquidity Reserve
Amount, and (c) Buyer shall remit to Seller an additional amount of $5,676.32 as
a credit on account of Seller’s deemed cost of carry on the unpaid principal
balances of prepayment amounts in respect of the Mezzanine Loans, pursuant to
Seller’s written payment directions.
3.    Miscellaneous
(a)     Seller and Guarantor each acknowledge and agree that Buyer’s entry into
this letter agreement and the Transactions contemplated hereby do not and shall
not constitute or imply any waiver or forbearance of any rights that Buyer may
otherwise have under the Transaction Documents or otherwise, in law or in
equity. Buyer refers Seller and Guarantor to the Reservation of Rights Letter
delivered to Seller and Guarantor by Buyer on December 2, 2015, which continues
to apply both prior, and after giving effect to, this letter agreement and the
Transactions contemplated hereby.
(b)    Seller and Guarantor hereby each represent and warrant, on behalf of
themselves and each of their respective Affiliates, that, as of the Third
Amendment Effective Date, Seller and Guarantor each has no, and each, on behalf
of itself and its Affiliates, hereby waives all, defenses, rights of setoff,
claims, counterclaims or causes of action of any kind or description against the
Buyer arising under or in respect of the Repurchase Agreement, the Guarantee,
this letter agreement or any other Transaction Document or at law or otherwise.
(c)    Seller and Buyer agree that this letter agreement shall be deemed to be a
“Transaction Document” as such term is defined in the Repurchase Agreement and
part of the Repurchase Agreement. Seller and Guarantor agree that this letter
agreement shall be deemed to be a “Governing Agreement” for purposes of the
Guarantee.
(d)    Buyer agrees that any Exit Fee that would be otherwise payable pursuant
to the Agreement or the Fee Letter in connection with the repurchase of any
Purchased Asset in accordance with Section 2 of this letter agreement shall be,
and is hereby, waived.
(e)    Each of Seller and Guarantor, their respective successors-in-title, legal
representatives, and assignees and, to the extent the same is claimed by right
of, through, or under any of Seller or Guarantor, for their past, present, and
future employees, agents, representatives, officers, directors, shareholders,
and trustees, do hereby forever remise, release, and discharge each of Buyer and
each Indemnified Party, and




--------------------------------------------------------------------------------




each of Buyer’s and each Indemnified Party’s successors-in-title, affiliates,
subsidiaries, legal representatives, and assignees, past, present, and future
officers, directors, shareholders, trustees, agents, employees, consultants,
experts, advisors, attorneys, and other professionals (collectively, the “Buyer
Group”), from any and all manner of action and actions, cause and causes of
action, defenses, counterclaims, suits, debts, dues, sums of money, accounts,
reckonings, bonds, bills, specialties, covenants, contracts, controversies,
damages, judgments, expenses, executions, liens, claims of liens, claims of
costs, penalties, attorneys’ fees, or any other compensation, recovery, or
relief (including subordination of claims) (“Claims”) on account of any loss,
liability, obligation, demand, or cause of action of whatever nature relating
to, arising out of, or in connection with the Repurchase Agreement or any other
Transaction Document, including, but not limited to, acts, omissions to act,
actions, negotiations, discussions, and events resulting in the finalization and
execution of this Third Amendment or the reservation of rights letter dated as
of the date hereof, as, among, and between the Seller and Guarantor and the
Buyer Group, such claims whether now accrued and whether now known or hereafter
discovered, from the beginning of time through the date hereof, and specifically
including, without any limitation, any claims of liability asserted or that
could have been asserted with respect to, arising out of, or in any manner
whatsoever connected directly or indirectly with any “lender liability-type”
claim. Without limiting the generality of the foregoing, each of Seller and
Guarantor acknowledges and agrees that, as of the date hereof, Buyer is in
compliance with all of its undertaking under the Transaction Documents and
neither Seller nor Guarantor have any claims, defenses, set-offs, rights of
recoupment, counterclaims, demands, causes of action or rights of any kind or
nature (including, without limitation, “lender liability” claims) against Buyer,
whether at law, in equity or otherwise and whether direct or indirect, matured
or unmatured, accrued or contingent or non-contingent, arising out of, in
connection with or on account of (i) any or all of the Transaction Documents,
(ii) the administration by Buyer of the Purchased Assets and the Transaction
Documents, (iii) the enforcement or any other action of Buyer taken in
connection therewith or pursuant to the Transaction Documents (including,
without limitation, any action, proceeding or lawsuit which may be brought by
Buyer with respect to the Transaction Documents, appointment of a receiver or
otherwise) or (iv) any discussions or other communications between Buyer, Seller
and Guarantor which may have occurred at any time prior to the date hereof.
Further, each of Seller and Guarantor hereby expressly agrees that it shall not
assert any such claim or right based on any of the foregoing matters.
(f)    Except as expressly amended and modified by this letter agreement, the
Repurchase Agreement and each of the other Transaction Documents shall continue
to be, and shall remain, in full force and effect in accordance with their
respective terms; provided, however, that on and after the date hereof, (i) all
references in the Repurchase Agreement to the “Transaction Documents” shall be
deemed to include, in any event, this letter agreement, and (ii) each reference
to the “Repurchase Agreement” in any of the Transaction Documents shall be
deemed to be a reference to the Repurchase Agreement as amended hereby.
(g)    Guarantor hereby expressly acknowledges the execution and delivery of
this letter agreement and the amendments and other modifications to the
Repurchase Agreement provided herein, and agrees that it continues to be bound
by the Guarantee.
(h)    Seller acknowledges that Buyer plans to provide written notice of this
amendment and irrevocable instructions to Servicer in the form attached as
Exhibit A to this letter agreement.
(i)    This letter agreement may be executed in counterparts, each of which so
executed shall be deemed to be an original, but all of such counterparts shall
together constitute but one and the same instrument. Delivery of an executed
counterpart of a signature page to this letter agreement in Portable Document
Format (.PDF) or by facsimile transmission shall be effective as delivery of a
manually executed original counterpart thereof.




--------------------------------------------------------------------------------




(j)    Seller agrees that it shall pay Buyer’s reasonable actual out of pocket
costs and expenses, including reasonable fees and expenses of accountants,
attorneys and advisors, incurred in connection with the preparation,
negotiation, execution and consummation of this letter Agreement.
(k)    Each party irrevocably and unconditionally (i) submits to the
non-exclusive jurisdiction of any United States Federal or New York State court
sitting in Manhattan, and any appellate court from any such court, solely for
the purpose of any suit, action or proceeding brought to enforce its obligations
under this letter agreement or relating in any way to this letter agreement and
(ii) waives, to the fullest extent it may effectively do so, any defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court and any right of jurisdiction on account of its place of residence or
domicile. To the extent that either party has or hereafter may acquire any
immunity (sovereign or otherwise) from any legal action, suit or proceeding,
from jurisdiction of any court or from set off or any legal process (whether
service or notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) with respect to itself or any
of its property, such party hereby irrevocably waives and agrees not to plead or
claim such immunity in respect of any action brought to enforce its obligations
under this letter agreement or relating in any way to this letter agreement. The
parties hereby irrevocably waive, to the fullest extent each may effectively do
so, the defense of an inconvenient forum to the maintenance of such action or
proceeding and irrevocably consent to the service of any summons and complaint
and any other process by the mailing of copies of such process to them at their
respective address specified in the Repurchase Agreement. The parties hereby
agree that a final judgment in any such action or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Nothing in this paragraph shall affect the right
of Buyer to serve legal process in any other manner permitted by law or affect
the right of Buyer to bring any action or proceeding against Seller or its
property in the courts of other jurisdictions.
(l)    EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS LETTER AGREEMENT.
(m)    THIS LETTER AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER
OR RELATED HERETO, THE RELATIONSHIP OF THE PARTIES TO THIS LETTER AGREEMENT,
AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE
PARTIES TO THIS LETTER AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO THE CHOICE OF LAW RULES THEREOF. THE PARTIES HERETO INTEND
THAT THE PROVISIONS OF SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW
SHALL APPLY TO THIS LETTER AGREEMENT.
















--------------------------------------------------------------------------------




Please indicate your agreement with the foregoing by signing a counterpart of
this letter.
JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION
By:
/s/ Thomas Cassino

Name: Thomas Cassino
Title: Executive Director


ACKNOWLEDGED AND AGREED:
RFT JPM LOAN, LLC


By: /s/ Peter M. Budko
Name: Peter M. Budko
Title: Chief Executive Officer
REALTY FINANCE TRUST, INC.


By: /s/ Peter M. Budko
Name: Peter M. Budko
Title: Chief Executive Officer













    








--------------------------------------------------------------------------------








Schedule 1


Approved Capital Expenditure Future Funding Amounts


 
Property
Location
Property Type
Current Balance / Initial Funding
 
Capex
 
 
 
 
 
 
4550 Van Nuys Blvd
Sherman Oaks, CA
Retail
$11,636,443
 
$1,013,557
Hotel Madeline
Tulleride, CO
Hotel
$28,000,890
 
$2,539,120
Candlewood Center
Hanover, MD
Industrial
$18,250,000
 
$538,203
Brooklyn Multi
Brooklyn, NY
Multifamily
$21,100,000
 
$3,300,000
Chicago Pool 1
Chicago
Multifamily
$28,406,000
 
$6,612,000
Chicago Pool 2
Chicago
Multifamily
$10,785,000
 
$2,902,000
Chicago Pool 3
Chicago
Multifamily
$12,009,000
 
$2,364,000
Chicago Pool 4
Chicago
Multifamily
$5,800,000
 
$1,622,000
Bayside
Orange County
Office
$12,000,000
 
$0
545 Oakmead
Sunnyvale, CA
Office/R&D
$19,250,000
 
$0
Shirlington
Arlington, VA
Office
$35,000,000
 
$0
Total
 
 
$202,237,333
 
$20,890,880





--------------------------------------------------------------------------------




Schedule 2




Mezzanine Loans to be Repurchased:




Purchased Asset
Purchase Price
Southern US Student Housing Portfolio
$1,600,000
Green Hills Corporate Center I & II
$2,800,000
545 Madison Avenue
$2,000,000
Regency Park Apartments
$2,000,000
Element DFW
$1,200,000
Four Seasons Dallas
$4,400,000
Blackstone Glenborough Office Portfolio
$5,694,366
Red Roof Inn Portfolio
$24,750,000
Total
$44,444,366





Senior Mortgage Loans to be Purchased on or after the Third Amendment Effective
Date: 1 


Chicago Pool 1
Chicago Pool 2
Chicago Pool 3
Chicago Pool 4
Bayside
545 Oakmead
Shirlington
Van Eyck


























                             


1 Subject to the consent, review and approval of such Senior Mortgage Loans as
Purchased Assets by Buyer in Buyer’s sole discretion.






--------------------------------------------------------------------------------




Exhibit A


Form of Notice to Servicer




JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
383 Madison Avenue
New York, New York 10179


________, 20___


MIDLAND LOAN SERVICES, A Division Of PNC Bank, National Association
10851 Mastin, Suite 300
Overland Park, Kansas 66210
Attention: Executive Vice President-Division Head
Email:    ssmith@midlandls.com


Re: Interim Servicing Agreement dated as of June 18, 2014 (the “Servicing
Agreement”), between RFT JPM Loan, LLC (f/k/a ARC RFT JPM Loan, LLC), as Seller,
JPMorgan Chase Bank, National Association, as Buyer and Midland Loan Services, a
division of PNC Bank, National Association, as Servicer.


Ladies and Gentlemen:


Servicer is hereby notified that Buyer and Seller have entered into an amendment
to the Repurchase Agreement (as defined in the Servicing Agreement) pursuant to
a letter agreement (the “Letter Amendment”), a copy of which is attached as
Exhibit A hereto.


Servicer is hereby notified that no remittances shall be made to Seller pursuant
to clause (v) of Article 5(c) or clause (iv) of Article 5(d) of the Repurchase
Agreement (in each case, as amended by the Letter Amendment) other than as and
when directed in writing to Servicer by Buyer.


The instructions in this notice shall continue indefinitely until revoked or
amended by Buyer by written notice to Servicer.


Sincerely,


JPMORGAN CHASE BANK, NATIONAL ASSOCIATION




By: _______________________        
Name:
Title:






With copies to:


MIDLAND LOAN SERVICES, A Division Of PNC Bank, National Association
10851 Mastin, Suite 300
Overland Park, Kansas 66210
Attention: General Counsel




--------------------------------------------------------------------------------




Email:    midlandlegal@midlandls.com


STINSON LEONARD STREET LLP
1201 Walnut St., Suite 2900
Kansas City, Missouri 64106
Attention: Kenda Tomes
Phone: (816) 691-2419
Email:    kenda.tomes@stinsonleonard.com


RFT JPM Loan, LLC (f/k/a ARC RFT JPM Loan, LLC)
c/o Realty Finance Advisors, LLC
405 Park Avenue, 3rd Floor
New York, New York 10022
Attention: Asset Management
Email: RFTAssetManagement@arlcap.com


RFT JPM Loan, LLC (f/k/a ARC RFT JPM Loan, LLC)
c/o Realty Finance Advisors, LLC
405 Park Avenue, 15th Floor
New York, New York 10022
Attention: Marc A. Tolchin, Esq.
Email: mtolchin@arlcap.com


Allen & Overy LLP
1221 Avenue of the Americas
New York, New York 10010
Attention: Robert J. Grados, Esq.








